Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (2012/0229430).
 	Regarding claim 1, Ward discloses  a signal processing apparatus comprising: a compensation coefficient application section (34) configured to apply a posterior degradation compensation coefficient (note estimated luminance map in par. 33) to a picture input signal input to a projector, the posterior degradation compensation coefficient being based on scattered light caused by the projector in a picture projected by the projector, wherein the posterior degradation compensation coefficient is calculated according to at least one coefficient of direct light (note the point spread function in par. 35) and at least one coefficient of the scattered light (note the lens model for light scattering on lens 16 in par. 35), and wherein the compensation coefficient application section is implemented via at least one processor (note the point spread function and lens model operations in par. 36-40).
	Regarding claim 2, Ward discloses a compensation coefficient selection section configured to select the posterior degradation compensation coefficient applied by the compensation coefficient application section in accordance with the positions of lenses provided in the projector, the lens positions determining a zoom mode, a shift mode, and a focus mode with respect to the projected picture, wherein the compensation coefficient selection section is implemented via at least one processor (note par. 49 and 50).
	Regarding claim 3, Ward discloses wherein the compensation coefficient selection section selects a posterior degradation compensation coefficient76SP371821 calculated using a plurality of the posterior degradation compensation coefficients established in accordance with the lens positions (par. 49 and 50).
	Regarding claim 4, Ward discloses a storage section configured to store the posterior degradation compensation coefficient, wherein the storage section is implemented via at least one non-transitory computer-readable storage medium (par. 54).
	Regarding claim 5, Ward discloses a test pattern generation section configured to generate a test pattern for calculating the posterior degradation compensation coefficient, wherein the test pattern generation section is implemented via at least one processor (par. 46).
	Regarding claim 6, Ward discloses wherein the test pattern is a picture pattern in which only one pixel is lit (par. 37 and 49).
	Regarding claim 9, Ward discloses wherein the compensation coefficient application section applies the posterior degradation compensation coefficient calculated by measuring a luminance value of a specific region instead of the posterior degradation compensation coefficient calculated by measuring luminance values of all pixels included in the projected picture (par. 37 and 49).
	Regarding claim 10, Ward discloses wherein the compensation coefficient application section divides one frame of the picture input signal into units of a sub-region including a plurality of pixels in the projected picture, the compensation coefficient application section further applying the corresponding posterior degradation compensation coefficient to each of the sub-regions (par. 38).
	Regarding claim 11, Ward discloses the projector (note Fig.1).
	Regarding claim 12, Ward discloses wherein, in a case where X stands for the picture input signal and H(X) denotes a transfer function of the projected picture, an inverse function of the transfer function H(X) is used as a posterior degradation compensation function whose elements are the posterior degradation compensation coefficients (par. 38).
	Regarding claim 13, Ward discloses a coefficient acquisition section configured to acquire the posterior degradation compensation coefficient, wherein the coefficient acquisition section is implemented via at least one processor (note the map 45 in par. 43 and 44).
	Regarding claims 14 and 15, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (2012/0229430).
	Regarding claim 7, Ward discloses wherein the test pattern is a picture pattern in which a predetermined proportion of pixels are lit in the projected picture (par. 37 and 46), except starting from an outer circumference of the projected picture.  The test patterns as mentioned in paragraph 37 and 46 of Ward are not limited to any displaying pattern.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward so that the teat pattern starts from an outer circumference of the projected picture as claimed.  Such modification is considered an obvious design choice since the user is allowed to choose to use different test patterns.
	Regarding claim 8, Ward discloses wherein the compensation coefficient application section applies the posterior degradation compensation coefficient calculated using an equation based on a distance between a scatter source pixel originating the scattered light and a scatter destination pixel affected by the scattered light (par. 35-37), except that the equation is not limited to a linear first approximation equation as claimed (see the point spread function in par. 35).  Since it is well known that the point spread function can be a linear approximation or a non-linear approximation, an Official Notice is taken.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known linear first approximation equation as the point spread function to perform the well known functions as claimed.
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that While Ward generally teaches to apply a correction to image data, there is simply no teaching or suggestion of calculating a posterior degradation compensation coefficient according to at least one coefficient of direct light and at least one coefficient of the scattered light, the examiner disagrees.  As set forth in the rejection above, Ward teaches a point spread function to estimate spread of light from the pixel lens 16 in paragraph 35, which meets the compensation coefficient calculation based on the direct light coefficient as claimed; and a lens model to estimate a distribution of light at spatial modulator by scattering in lens 16, which meets the compensation coefficient calculation based on scattered light.  The estimate map as described in paragraph 33 is essentially a set of coefficients stored in a table, which meet the coefficients as claimed.  
	In view of forgoing arguments, it is clear that the Ward still meets the claimed invention.  As a result, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422